Citation Nr: 0507844	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-08 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for left knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO reopened the claim for service 
connection for residuals of left knee injury and denied 
service connection.


FINDINGS OF FACT

1.  Service connection for residuals of left knee injury was 
denied by the RO in a rating decision of March 1961.  The 
veteran did not appeal the decision and it became final.

2.  The evidence submitted since the RO's March 1961 decision 
bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Residuals of left knee injury manifested as 
osteoarthritis of the left knee were not present during 
service, were not manifest within a year after service, and 
any current left knee disorder is not shown to be 
attributable to any event or injury during service.


CONCLUSIONS OF LAW

1.  The March 1961 rating decision, which denied service 
connection for residuals of a left knee injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  The evidence received since the March 1961 rating 
decision, which denied service connection for residuals of 
left knee injury, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §  3.156(a) (2004).

3.  Residuals of a left knee injury were not incurred during 
the veteran's active service and arthritis of the left knee 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application to reopen a claim for service connection for 
residuals of a left knee injury and entitlement to service 
connection for residuals for the same.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from February 2001, 
explained the VA's duty to assist in obtaining evidence, what 
evidence was to be provided by the appellant, what evidence 
was needed to substantiate the claim, and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
adequately notified him that he must submit any relevant 
evidence which he has.  Specifically, the RO requested the 
veteran to submit information describing any additional 
relevant evidence or the evidence itself.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in September 2001. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examination and all available 
relevant evidence identified by the veteran was obtained and 
considered.  His service medical records have been obtained.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
adequately evaluate the claim, the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  



II. New and Material Evidence

The RO, in a decision dated in April 1957, denied the 
veteran's claim of entitlement to service connection for 
residuals of left knee injury on the basis that there was no 
current disability.  The veteran did not appeal the RO's 
decision, and it became final.

In a decision dated in March 1961, the RO reopened the 
veteran's claim of entitlement to service connection for left 
knee injury and denied service connection.  The RO found at 
the time that service medical records showed the veteran had 
injured his left knee while in service in 1952, that 
treatment for this injury was completed within five visits, 
and that there were no further complaints regarding the left 
knee for the remainder of the veteran's tour of duty.  The RO 
noted a current diagnosis of internal derangement, synovitis, 
and joint mouse of the left knee.  However, there was no 
evidence of record of a nexus between the current disability 
and the injury while in service.  The veteran did not appeal 
the RO's decision, and it became final.

Added to the record since March 1961, were private medical 
records of April 1985 to June 1991 that show that the veteran 
has been intermittently treated for complaints of the left 
knee to include a complete knee replacement.  Also added to 
the record is an opinion from the veteran's private 
chiropractor, Dr. RM, as to the etiology of the 
osteoarthritis of the left knee stating that "in [his] 
opinion  . . . the degenerative process [of the left knee] 
began with acute injuries sustained during [the veteran's] 
days in the United States military over forty years ago."

The March 1961 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1961 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  However, this amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was filed earlier.  See 38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of internal derangement and synovitis of the left 
knee, but no evidence of a nexus to service.  Since that 
determination, the veteran has presented competent evidence 
of a diagnosis of severe osteoarthritis of the left knee.  He 
has also presented competent evidence that it is possible 
that the degenerative osteoarthritis of the left knee had a 
nexus to his injury in service.  Accordingly, the additional 
evidence is new and material.  This evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  Whether this is addressed 
as a new claim or a reopened claim, the result is the same; a 
decision on the merits may be entered.  See Odiorne v. 
Principi, 3 Vet. App. 456 (1992); Harder v. Brown, 5 Vet. 
App. 183 (1993).

III. Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for arthritis may be 
granted if manifested to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of left knee injury 
or osteoarthritis of the left knee.  

The Board finds that osteoarthritis was not manifest in 
service, or within one year of separation from service.  In 
the pre-induction report of physical examination, dated 
January 1951, clinical evaluation of the musculoskeletal 
system was normal.  Service medical records show that the 
veteran injured his left knee while playing football in 1952.  
However, much relief of pain was noted after five visits.  
There were no additional complaints of the left knee noted in 
the service medical records.  There is no separation physical 
in the service medical records.  However, a VA outpatient 
examination report of January 1957 shows a normal left knee.  
In particular, x-ray examination was negative, there was full 
flexion and no crepitus, instability or pain.

The first evidence of record of a diagnosis of osteoarthritis 
is a private medical record dated in November 1985.  This is 
over thirty years after separation from service, and thus the 
Board finds that arthritis was not manifest within one year 
of separation from service, nor does the evidence show 
continuity of symptomatology since discharge from service.  
Savage v. Gober, 10 Vet. App. 488 (1997).  
In a private medical exam report of December 1994 the veteran 
was diagnosed with severe osteoarthritis of the left knee.  
In a VA examination of February 1994, the veteran was 
diagnosed with degenerative joint disease of the knees.  The 
veteran asserts and service medical records confirm that he 
injured his left knee during a football game while in service 
in 1952.  He argues that this caused his degenerative 
osteoarthritis of the left knee.  However, the veteran is not 
competent to say whether his current degenerative 
osteoarthritis of the left knee is due to the injury while in 
service, which is a matter of medical etiology.  He does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

There are two differing medical opinions of record addressing 
the etiology of the veteran's degenerative osteoarthritis of 
the left knee.  In a letter dated in October 2001, a private 
chiropractor stated that the veteran had been under his care 
for a number of symptoms.  The physician stated that in his 
opinion, "the degenerative [joint disease] process began 
with acute injuries sustained during [the veteran's] days in 
the United States military over forty years ago.  Research 
shows that even simple joint trauma that seems to heal well 
at the time lead[s] to early and premature osteoarthritis.  
This process has definitely shown to be true with [the 
veteran]."  In an opinion from a VA physician dated February 
2004, the examiner stated that after reviewing the veteran's 
claims file, it was his medical opinion that "the changes in 
the knee resulting in surgery are not thought to be due to 
the injuries in 1952, but rather, interim degenerative 
features."  The Board finds the opinion of the VA examiner 
more probative of the etiology of the veteran's degenerative 
osteoarthritis of the left knee.  The opinion of the private 
physician does not indicate whether he reviewed the claim 
file prior to providing his opinion; nor is there any 
indication that he treated the veteran for problems with his 
left knee.  The only rationale provided for his opinion was 
that research shows that even simple joint trauma lead to 
early and premature osteoarthritis.  However, no references 
were provided as to the specific research relied upon for his 
opinion.  
The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file which included the service medical records and 
the veteran's service history, and after examining the 
veteran's current condition.  In the VA examiner's opinion 
"the changes in the knee resulting in surgery are not 
thought to be due to the injuries in 1952, but rather, 
interim degenerative features."  The examiner further notes 
that, "the record shows that the situation [in service] was 
temporary and it resolved with treatment.  Additionally, 
there was no evidence of knee disability or diagnosis at the 
time of discharge or for a year following."  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for degenerative 
osteoarthritis of the left knee, there is not doubt to be 
resolved.  Gilbert, 1 Vet. App. At 55.


ORDER

1.  The application to reopen a claim for left knee 
disability is granted.

2.  Entitlement to service connection for residuals of a left 
knee injury is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


